The State has filed a very able motion for rehearing in this case in which complaint is made at the action of this court in reversing this case, same challenging each conclusion reached on which a reversal was based. Same has had our very careful consideration and we find ourselves unable to agree with the State's contention.
In addition to the reasons stated in the original opinion as to why the case should be reversed, it is proper to say that the question decided in the case of Antonio Jaurez, No. 8959, decided by this court on November 25, 1925, is raised in practically the same form in this case and under the authority of the Jaurez case we hold that the learned trial court was in error *Page 511 
in sustaining the State's exceptions to the defendant's plea in abatement and motion to quash the indictment.
The State's motion for rehearing is overruled.
Overruled.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.